Exhibit 99 PRESS RELEASE GE Revises 2008 Guidance; Reaffirms Commitment to Triple-A Credit Rating; Expects to Earn Approximately $20 Billion in 2008; Maintaining Annual Dividend of $1.24 per Share through 2009 · Revises guidance for third quarter and full year 2008 in view of financial services markets volatility · Expects to earn approximately $20 billion for the year · Industrial earnings to remain strong in third quarter, up 10-15%, led by infrastructure businesses, excluding Consumer & Industrial · Expects financial services earnings in third quarter to be approximately $2 billion and more than $9 billion for · Reaffirms commitment to Triple-A credit rating; will further reduce financial services leverage and strengthen capital and liquidity; has completed GE Capital’s long-term funding plan for · Board approves plan to maintain $0.31 per share quarterly dividend, totaling $1.24 per share annually, through FAIRFIELD, Conn., September 25, 2008 - GE today revised its earnings guidance for the third quarter, to a range of $0.43 to $0.48 per share from $0.50 to $0.54, reflecting unprecedented weakness and volatility in the financial services markets. GE now expects that its financial services businesses will earn approximately $2 billion in the third quarter, which, while impacted by current market conditions, is expected to exceed the earnings of any financial services company. Industrial earnings are expected to continue to be strong in the quarter, led by excellent performance in the infrastructure and media businesses and are expected to increase approximately 10-15%, excluding Consumer & Industrial. GE anticipates that difficult conditions in the financial services markets are not likely to improve in the near future, and as a result, is revising its earnings guidance for the full year to $19.5 to $21 billion ($1.95 to $2.10 per share) from $22 to $23 billion ($2.20 to $2.30 per share). GE also reaffirmed its longstanding commitment to its Triple-A credit rating. While GE’s funding position is strong and GE has performed well during the recent market volatility, it is taking steps to strengthen its already strong capital and liquidity position, including: · Increasing capital in GE Capital to reduce leverage ratios through a reduction in the GE Capital dividend to GE from 40% to 10% of GE Capital’s earnings and by suspending the current GE stock buyback. · With a strong liquidity position and having already completed $70 billion in long-term funding year-to-date, GE Capital does not need to raise any additional long-term debt for the remainder of 2008. · Although demand remains strong, reducing GE Capital’s commercial paper to 10-15% of GE Capital’s total debt going forward. · Resizing GE to deliver 60%/40% industrial-financial services earnings split by end of 2009. GE also stated that its Board of Directors had approved management’s plan to maintain GE’s quarterly dividend of $0.31 per share, totaling $1.24 per share annually, through the end of 2009. GE Chairman and CEO Jeff Immelt said: “We run the company for the long term and are taking the actions expected from a Triple-A-rated company. Given the recent dramatic developments in the financial markets, we have made some tough decisions to further reduce risk and strengthen our balance sheet while maintaining our dividend. We have suspended the stock buyback to reduce GE Capital leverage, while still being able to pursue opportunistic acquisitions.
